                                              572 Filed 07/29/20 Page 1 of 1
               Case 7:12-cr-00111-CS Document 573


                                    RICHARD H. ROSENBERG
                                             ATTORNEY AT LAw          '
      217 BROADWAY
        SUITE 707                                                                          TEL: 212-586-3838
NEW YORK, NEW YORK 10007                                                                   FAX: 212'962'5037
                                                                                       richrosenberg@msn.com




                                                                July 29, 2020



     Hon. Cathy Seibel
     United States District Court
     US. Courthouse                                                  Mr. Rosenberg is hereby reappointed
     300 Quarropas Street                                            under the Criminal Justice Act to
     White Plains, New York 10601-4150                               investigate and, if appropriate, prepare an
                                                                     application for compassionate release for
                           Re:     United States v. Bruce Jackson    Mr. Jackson -- subject of course to the
                                          12 CR-111-22 (CS)          consent of Mr. Jackson himself.

     Dear Judge Seibel:

            I represented defendant Bruce Jackson pursuant to the Criminal Justice Act before Your
     Honor both in his underlying case reference above and in relation to a Violation of Supervised
     Release for which he was sentenced to 18 months incarceration on February 20, 2020.

            I have been contacted by Mr. Jackson’s mother who passed along her son’s request that I 7/27/20
     represent him in pursuit of compassionate release due to the COVID 19 pandemic in
     combination with his personal risk factors.

            Accordingly, I write to respectfully request that Your Honor approve my appointment
     under the Criminal Justice Act to investigate and potentially prepare and ﬁle such an application
     pursuant to 18 U.S.C.§3582 (c) (1) (A) (i).
            Thank you for your consideration to this request.


                                                                Respectfully submitted,


                                                                Richard H. Rgsenberg
